DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 2, 5, 10-13, and 23-29 are pending.
Claims 1, 2, 5, 10-13, and 23-29 are rejected.
Priority
Claims 1, 2, 5, 10-13, and 23-29 are given the benefit to the claim for priority to Provisional Application No. 62/931,688, filed 06 November 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 October 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
The rejection of claims 1-7, 10-14, and 17-23 under 35 U.S.C. 101 in the Office action mailed 22 August 2022 is withdrawn in view of the amendment received 28 October 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 10-13, and 23-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, and 24 of U.S. Patent No. 11,447, 833 in view of Roberts et al. Nature Reviews Cancer vol. 14, pages 786-800 (2014)).
Claims 1, 4, 8, and 24 of U.S. Patent No. 11,447, 833 shows a species of enrichment using probes for genomic regions and a species of phased variants that are at least 170 base pairs from each other. Claims 1, 4, 8, and 24 of U.S. Patent No. 11,447, 833 do not explicitly claim identifying the molecules with a plurality of phased variants of instant claim 2 or that 50% or 100% of the cell free molecules have a first and second phased variant as in instant claims 10 and 11. Claims 1, 4, 8, and 24 of U.S. Patent No. 11,447, 833 do not claim samples of B-cell lymphoma as in instant claim 24, hypermutation from deamination as in instant claim 25, APOBEC mediated mutations as in instant claim 26, or analysis of populations as in instant claim 27.
	Roberts et al. reviews hypermutation in human cancer. Roberts et al. shows on page 790 column 2 analysis of lymphomas and analysis of B cell lymphomas in page 795, column 1. Roberts et al. shows cytosine deamination mediated mutations at page 788 in the sidebar, Figures 1 and 2, page 790 column 2, page 792, column 2, Table 2, and Box 1. Roberts shows APOBEC mediated mutations at Figures 1 and 2, page 790 columns 1 and 2, and page 792 column 1. Roberts et al. shows analysis of a human population on page 792, column 2.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify the molecules with a first and second phased variant from molecules without first and second phased variants as in instant claim 2 because the method of claims 1, 4, 8, and 24 of U.S. Patent No. 11,447, 833 identifies molecules with first and second phased variants from the input molecules. It would have been further obvious to identify molecules that are entirely molecules with first and second phased variants as in instant claims 10 and 11 because the method of claims 1, 4, 8, and 24 of U.S. Patent No. 11,447, 833 identifies molecules with first and second phased variants. It would be further obvious to modify claims 1, 4, 8, and 24 of U.S. Patent No. 11,447, 833 to use samples of B-cell lymphoma as in instant claim 24, analyze hypermutation from deamination as in instant claim 25, analyze APOBEC mediated mutations as in instant claim 26, and analyze populations as in instant claim 27 because Roberts et al. shows that cancer cells have hypermutations with the features of claims 24-27 as noted above and analysis of those parameters would lead to further understanding of the cancers of the samples that are analyzed.
Claims 1, 2, 5, 10-13, 23, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 19, 24, and 28 of copending Application No. 17/661,034 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are species of comparing tumor samples to non-tumor samples and species of targeted sequencing enrichment that anticipate the instant claims. It would have been obvious to identify the molecules with a first and second phased variant from molecules without first and second phased variants as in instant claim 2 because the method of claims 1, 2, 4, 19, 24, and 28 of copending Application No. 17/661,034 identifies molecules with first and second phased variants from the input molecules.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 5, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1and 6 of copending Application No. 17/661,730 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are species of further determining a condition of a subject, which anticipates the instant claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631